Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Claim Objections
Claim 1 is objected to because of the following informalities:
In line 11, ‘titled’ should read ‘tilted’.
  Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 15 and 18 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 15 recites the limitation "the shoulder groove" in line 2.  The recitation of ‘the shoulder groove’ lacks antecedent basis as it is unclear whether this limitation is referring to the shoulder lateral groove or the shoulder main groove. For examination purposes, the recitation in line 2 will be interpreted as reciting ‘the shoulder main groove’.
Claim 18 recites the limitation "the first chamfered portion" in lines 2 and 3.  There is insufficient antecedent basis for this limitation in the claim. The recitation of ‘the first chamfered portion’ lacks antecedent basis as there is no first chamfered portion previously mentioned in either claim 1 or claim 18 as claim 1 only mentions ‘a chamfered portion’ in line 9. For examination purposes, the recitation in lines 2 and 3 will be interpreted as reciting ‘the chamfered portion’.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 3, 9, 10, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Murata (US 2007/0000590 A1).
Regarding claim 1, Murata teaches a tire (Para. [0023]) comprising a tread portion (Fig. 1, Ref. Num. 2) wherein the tread portion includes a shoulder land portion disposed on an endmost tread edge side (Fig. 1, Ref. Num. 19), the shoulder edge land portion has a plurality of shoulder lateral grooves (Fig. 1, Ref. Num. 9) that fully traverse the shoulder land portion, and each of the shoulder lateral grooves comprise a bottom portion (Fig. 7, Ref. Num. 11),  a groove wall main body extending from the bottom portion outward in a tire radial direction (Fig. 7, Ref. Num. 12), and a chamfered portion (Fig. 7, Ref. Num. 13) between a ground-contact surface of the shoulder land portion (Fig. 7, Ref. Num. 9e) and the groove wall main body (Fig. 7, Ref. Num. 12). Murata also teaches that the angle of the chamfered 1) is from 65° to 85° (Para. [0118]). In order to find the angle of the chamfered portion with the tread profile, you subtract θ1 from 90°, which gives the angle of the chamfered portion and the tread profile a range of 5° to 25°.
Regarding claim 3, Murata teaches a tire wherein each of the shoulder lateral grooves includes a first groove wall main body (Fig. 7, Ref. Num. 12) at one side in a tire circumferential direction and a second groove wall main body (Fig. 7, Ref. Num. 12) at another side in the tire circumferential direction, the chamfered portion includes a first chamfered portion (Fig. 7, Ref. Num. 13, chamfered portion on the left) connected to the first wall main body, and a second chamfered portion (Fig. 7, Ref. Num. 13, chamfered portion on the right) connected to the second groove wall main body, and the first chamfered portion extends in a tire axial direction at a constant angle relative to the tread profile (Fig. 7, Ref. Num. θ1, Para. [0118]).
Regarding claim 9, Murata teaches that width between the groove walls is gw1 – MW (Fig. 8, Ref. Num. MW, gw1) which is 3.5 mm (Table 1, Ex. 1-7) and that the maximum width of the chamfered portion is 3 mm (Table 1, Ex. 1-7). That means the maximum width of the chamfered portion is 0.85 times the distance between the pair of groove wall main bodies.
Regarding claim 10, Murata teaches that the tread portion (Fig. 1, Ref. Num. 2) has a shoulder main groove (Fig. 4, Ref. Num. 3o) continuously extending in the tire circumferential direction at an outer tread edge of inner tread edge side and a crown main groove (Fig. 4, Ref. Num. 3i) continuously extending in the tire circumferential direction at a tire equator side (Fig. 4, Ref. Num. C).
Regarding claim 15, Murata teaches that the width of all of the main grooves are set in a range from 4.0% to 8.0% of the tread width (Para. [0066]).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-3, 8, 10-12, and 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2015/0343847 A1) in view of Buresh et al. (US 2020/0338930 A1) and Sueyoshi (JP 2017019437 A, with English Machine Translation).
Regarding claim 1, Niwa teaches a tire (Para. [0021]) comprising a tread portion (Fig. 4, Ref. Num. 1) wherein the tread portion includes a shoulder land portion disposed on an endmost tread edge side (Fig. 4, Ref. Num. 14), the shoulder edge land portion has a plurality of shoulder lateral grooves (Fig. 4, Ref. Num. 21, 22) that fully traverse the shoulder land portion, and each of the shoulder lateral grooves comprise a bottom portion and a groove wall main body extending from the bottom portion outward in a tire radial direction (not shown but are part of the basic structure of grooves). However, 
In an analogous art, Buresh teaches that each lateral groove on the tread pattern includes a chamfered portion (Fig. 2, Ref. Num. 28, 30; Para. [0065]) which includes the shoulder lateral grooves.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa with Buresh to include a chamfered portion on the shoulder lateral groove. This modification will improve lateral compliance for snow performance (Para. [0065]). However, Niwa in view of Buresh does not teach that the chamfered portion is tilted at an angle of 5° to 30° relative to a tread profile.
In an analogous art, Sueyoshi teaches lateral grooves where the chamfered portion is tilted at an angle (Fig. 4, Ref. Num. α3) of 20° to 70° (Para. [0047]) relative to a tread profile.
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa in view of Buresh with Sueyoshi in order to have the chamfered portion be tilted at an angle of 20° to 70° relative to the tread profile. This modification will improve the durability and steering stability of the tire (Sueyoshi; Para. [0047]). Niwa in view Buresh and Sueyoshi does not expressly disclose a value of 5° to 30°; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of the chamfered portion within the claimed range since Niwa in view of Buresh and Sueyoshi discloses the angle of the chamfered portion as between 20° and 70° (Sueyoshi, Para. [0047])), said range overlapping the claimed range.
	Regarding claim 2, Niwa teaches a tire wherein the shoulder land portion (Fig. 4, Ref. Num. 14) includes a plurality of shoulder blocks (Fig. 4, Ref. Num. La, Lb) demarcated by the plurality of shoulder lateral grooves (Fig. 4, Ref. Num. 21, 22) and each of the shoulder blocks has no groove or sipe on a tread surface thereof (Fig. 4, Ref. Num. 14).

	Regarding claim 8, Niwa in view of Buresh and Sueyoshi teaches that the groove edge at which the second chamfered portion of the shoulder lateral groove and a ground-contact surface are connected includes a bent portion having Z shape (See box in recreated Fig. 2 below).

    PNG
    media_image1.png
    592
    534
    media_image1.png
    Greyscale

Regarding claim 10, Niwa teaches that the tread portion (Fig. 4, Ref. Num. 1) has a shoulder main groove (Fig. 4, Ref. Num. 11, main grooves most to the tire outside) continuously extending in the tire circumferential direction at an outer tread edge of inner tread edge side and a crown main groove (Fig. 4, Ref. Num. 11, main grooves most to the tire center) continuously extending in the tire circumferential direction at a tire equator side (Fig. 4, Ref. Num. E).

Regarding claim 12, Niwa in view of Buresh and Sueyoshi teaches that each middle lateral groove includes a bottom portion and a groove wall main body extending from the bottom portion (Basic parts of a lateral groove and shown as example in Sueyoshi, Fig. 3, Ref. Num. 10, 11) and a chamfered portion between a ground-contact surface of the middle land portion and the groove wall main body (Fig. 2, Ref. Num. 28, lateral grooves connected to shoulder grooves shown with chamfered portion; Para. [0065]) and the chamfered portion of each lateral groove is tilted at an angle (Fig. 4, Ref. Num. α3) of 20° to 70° (Para. [0047]) relative to a tread profile. Niwa in view Buresh and Sueyoshi does not expressly disclose a value of 5° to 30°; however, it would have been obvious to a person of ordinary skill in the art to configure the angle of the chamfered portion within the claimed range since Niwa in view of Buresh and Sueyoshi discloses the angle of the chamfered portion as between 20° and 70° (Sueyoshi, Para. [0047])), said range overlapping the claimed range.
Regarding claim 17, Niwa teaches that each shoulder lateral groove is provided at an angle (Fig. 4, Ref. Num. α, β) of 50° to 80° with respect to the tire circumferential direction (Para. [0037]) which is equal to 10° to 40° with respect to the tire axial direction. Niwa does not expressly disclose a value of 0° to 10°; however, it would have been obvious to a person of ordinary skill in the art to configure the 
Regarding claim 18, Niwa in view of Buresh teaches that a width of the first chamfered portion in a direction orthogonal to the longitudinal direction of the first chamfered portion gradually decreases towards the tire outer side (Fig. 2, Ref. Num. 28, bottom chamfer of the shoulder groove becomes narrower towards the outside of the tire).
Regarding claim 19, Niwa teaches that each middle lateral groove extends from the shoulder main groove and terminates within the middle land portion (Fig. 4, each middle lateral grooved extending from shoulder groove 22).
Regarding claim 20, Niwa teaches that the middle lateral grooves extend past the center position of the block by a distance (Fig. 1, Ref. Num. Wb1) of -5 to 5 mm (Para. [0040]) where a negative number indicates that the groove does not extend past the center line. Niwa also teaches that the distance between the tip of the middle lateral grooves and the edge of the block (Fig. 4, Ref. Num. Wb2) is greater than 5 mm (Para. [0041]). Since the maximum the groove can extend past the center of the block is the same as the minimum of the distance between the end of the groove and the edge of the block, the furthest across the land area the groove can extend is 0.75 times the width of the block. By that same method, the shortest across the land area the groove can extend is 0.25 times the width of the block. Niwa does not expressly disclose a value of 0.5 to 0.7; however, it would have been obvious to a person of ordinary skill in the art to configure the distance the middle lateral groove extends across the middle land portion within the claimed range since Niwa discloses the distance the middle lateral groove extends across the middle land portion as between 0.25 and 0.75 (Para. [0040], [0041]), said range overlapping the claimed range.
Claims 4-7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2015/0343847 A1) in view of Buresh et al. (US 2020/0338930 A1) and Sueyoshi (JP 2017019437 A as applied to claim 3 and 12 above, and further in view of Miyazaki (US 2019/0351714 A1).
Regarding claim 4, Niwa in view of Buresh and Sueyoshi does not teach that the second chamfered portion has a first portion and a second portion that have different angles relative to the tread profile.
In an analogous art, Miyazaki teaches that the chamfered portion of the shoulder lateral groove where the angle of the chamfered portion to the radial direction decreases from the inside of the tire towards the outside (Fig. 8, Ref. Num. θ2, θ3; Para. [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa in view of Buresh and Sueyoshi with Miyazaki in order to make the second chamfered portion have the angle of the chamfered portion relative to the tire radial direction decrease from the inner side to the outer side. This modification will enhance the drainage performance and rigidity of the shoulder land portion (Para. [0075]). This will create a first portion at the most inner part of the chamfer where the angle is different to a second portion further along the chamfer where the angle has decreased. 
Regarding claim 5, Niwa in view of Buresh, Sueyoshi, and Miyazaki teaches that the angle of the second portion is smaller relative to the tire radial direction (Miyazaki; Fig. 8, Ref. Num. θ3) compared to the first portion (Fig. 8, Ref. Num. θ2). Based on the right triangle formed between the chamfered surface, the tire radial direction, and the tire tread profile, the angle of the chamfered surface relative to the tire profiled will be 90° - (θ2 or θ3). This means that while the second portion has the smaller angle relative to the tire radial direction, it will have the larger angle relative to the tire tread profile.
Regarding claim 6, Niwa in view of Buresh, Sueyoshi, and Miyazaki teaches that the second portion is provided outward of the first portion in the tire axial direction (Miyazaki; Para. [0073]).

Regarding claim 13, Niwa in view of Buresh and Sueyoshi does not teach that the second angle of the middle lateral grooves is smaller than the maximum angle of the shoulder lateral grooves.
In an analogous art, Miyazaki teaches that the chamfered portion of the shoulder lateral groove where the angle of the chamfered portion to the radial direction decreases from the inside of the tire towards the outside (Fig. 8, Ref. Num. θ2, θ3; Para. [0073]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa in view of Buresh and Sueyoshi with Miyazaki in order to make the second chamfered portion have the angle of the chamfered portion relative to the tire radial direction decrease from the inner side to the outer side. This modification will enhance the drainage performance and rigidity of the shoulder land portion (Para. [0075]). This will mean that the maximum angle of the shoulder lateral groove at the most tire outside part of the groove will be larger than the angle of the middle lateral grooves.
Claims 9 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2015/0343847 A1) in view of Buresh et al. (US 2020/0338930 A1) and Sueyoshi (JP 2017019437 A) as applied to claims 1 and 10 above respectively, and further in view of Murata (US 2007/0000590 A1).
Regarding claim 9, Niwa in view of Buresh and Sueyoshi does not teach that the maximum width of the chamfered portion is 0.50 to 1.70 times a maximum width between the groove walls.

It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa, Buresh, and Sueyoshi with Murata to make the maximum width of the chamfered portion 0.85 times the distance between the pair of groove wall main bodies. This modification will improve drainage and wet performance during cornering (Para. [0125], [0148]).
Regarding claim 15, Niwa in view of Buresh and Sueyoshi does not teach that the groove width of the shoulder main groove is 4% to 8% of the tread width.
In an analogous art, Murata teaches that the width of all of the main grooves are set in a range from 4.0% to 8.0% of the tread width (Para. [0066]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa in view of Buresh and Sueyoshi with Murata in order to have the width of all of the main grooves be in a range of 4.0% to 8.0% of the tread width. This modification will prevent the steering stability and wet performance from deteriorating (Murata, Para. [0066]).
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2015/0343847 A1) in view of Buresh et al. (US 2020/0338930 A1) and Sueyoshi (JP 2017019437 A) as applied to claim 10 above, and further in view of Ichimura (US 2017/0313135 A1).
Regarding claim 14, Niwa in view of Buresh and Sueyoshi does not teach the distance between the tire equator to the center of the shoulder main groove.
In an analogous art, Ichimura teaches that the distance between the tire equator and the center of the shoulder main groove (Fig. 4, Ref. Num. GL3) is 0.55 to 0.75 times half of the tread width (Para. [0043]). That means that the distance is 0.275 to 0.375 times a tread width. 
.
Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Niwa (US 2015/0343847 A1) in view of Buresh et al. (US 2020/0338930 A1) and Sueyoshi (JP 2017019437 A) as applied to claim 10 above, and further in view of Kujime et al. (US 2018/0079261 A1).
Regarding claim 16, Niwa in view of Buresh and Sueyoshi does not teach that the shoulder main groove has a smaller groove width than the crown main groove.
In an analogous art, Kujime teaches that the outboard shoulder main groove has the smallest groove width of the main grooves (Para. [0055]).
It would have been obvious to one of ordinary skill in the art before the effective filing date to modify Niwa with Buresh and Sueyoshi in order to have the shoulder main groove have a smaller width than the other main grooves. This modification will improve wet performance and steering stability (Kujime, Para. [0055]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS J WEILER whose telephone number is (571)272-2664.  The examiner can normally be reached on M-F 9:00am-5:30pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Katelyn Smith can be reached on (571) 270-5545.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/N.J.W./Examiner, Art Unit 1749                                                                                                                                                                                                        



/KATELYN W SMITH/Supervisory Patent Examiner, Art Unit 1749